Case 1:19-cr-00264-WJM Document 139 Filed 07/26/21 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No.: 19-cr-00264-WJM

UNITED STATES OF AMERICA,

        Plaintiff,

v.

1. TIMOTHY SPIKES,
2. SYLVIA MONTOYA,

        Defendants.


       SUR-REPLY TO DEFENDANTS’ JOINT REPLY TO THE GOVERNMENT’S
      RESPONSE TO DEFENDANTS’ JOINT MOTION FOR FED. R. CRIM. P.41(g)
     RETURN OF INFORMATION & REQUEST FOR LEAVE TO FILE ANY RELATED
                  MOTIONS OUT OF TIME FOR GOOD CAUSE


        The United States of America, by and through Matthew T. Kirsch, Acting United

States Attorney for the District of Colorado, and Celeste Rangel, Assistant United States

Attorney, hereby file its sur-reply pursuant to the Court’s July 20, 2021 Order [ECF #137].

This sur-reply only addresses the factual representations raised in the defendants’ Reply

[ECF #136] and additional factual allegations raised by defense counsel to undersigned

counsel the afternoon of July 22, 2021.

        A. The allegations regarding Investigator Dortch’s supplemental report

1.      Defense counsel for defendant Spikes alleges that he had a confidential

conversation with defendant Spikes at an undisclosed time prior to October 16, 2020.

Defense counsel claims that Officer Dortch submitted a supplemental report in the weeks

preceding this call. See Reply at p.2, ¶1. Presumably, given the context of the Reply,

defense counsel meant that Officer Dortch submitted his supplemental report after this
Case 1:19-cr-00264-WJM Document 139 Filed 07/26/21 USDC Colorado Page 2 of 6




unknown privileged phone conversation with defendant Spikes occurred. There is no

date or timeframe provided for when the privileged conversations detailed by defense

counsel for Spikes are alleged to have occurred, just that they occurred at some time

prior to October 16, 2020.

2.     Investigator Dortch authored a supplemental report on October 21, 2020. See

Exhibit 1. As indicated in his report, he was preparing for the motions hearing that was

then set for October 21, 2020. At issue since the filing of the defendants’ motion to

dismiss on April 20, 2020 was the SD card seized from the defendants’ vehicle. With

each defense filing, additional issues pertaining to the SD card and the search were

alleged and the defendants’ allegations of the SD card being accessed and manipulated

were at issue for the October 21, 2020 motions hearing. Investigator Dortch looked over

the evidence of the search, made the observations contained in his supplemental report,

and was requested to write the report in order to provide it to the defendants. At the

motions hearings held in December 2020 and January 2021, the defendants’ tendered

the inventory log to the Court as an exhibit to their motion to dismiss.

3.     Upon receiving the defendants’ Reply, Investigator Dortch was contacted by

undersigned counsel and ATF SA Pound regarding the defendants’ allegations. As he

has done every time he has been asked, he denied accessing any of defendant Spikes’

privileged jail calls or having any involvement with the accessing of defendant Spikes’

privileged jail calls. Investigator Dortch also provided an affidavit with his sworn statement

denying the defendants’ allegations. See Exhibit 2.

       B. Defendant Spikes’ allegations of statements made by GEO employees


                                              2
Case 1:19-cr-00264-WJM Document 139 Filed 07/26/21 USDC Colorado Page 3 of 6




4.      Defendant Spikes alleges that he was told by certain GEO employees that local

law enforcement with the Aurora and Denver Police Departments were accessing his

privileged calls. See Reply at p.2-3, ¶¶4-5. The government has no information to Major

Garcia or Ms. Shook, including their first names, as they were not interviewed by Agent

Cole based on his conversations with Ms. Ceja. As for the representations of statements

made by Ms. Ceja to defendant Spikes, the government has provided the Court with all

the information it has as to information provided to the government by Ms. Ceja. See

ECF #134-1.

        C. Additional allegations regarding Denver Police Department Sergeant
           Foster

5.      On the afternoon of July 22, 2021, undersigned counsel received an email from

defense counsel regarding additional information they had learned about Sergeant Foster

and his wife. See Exhibit 31. Because this information was provided to the government

after the filing of the defendants’ Reply, the government agreed to include the allegations

and the government’s response in this sur-reply to avoid another filing by defense counsel

and enable the Court to resolve the defendants’ motion.

6.      After receiving the additional allegations, undersigned counsel and ATF SA Pound

reached out to Sergeant Foster. As he has consistently done every time he has been

asked about the defendants’ allegations, Sergeant Foster denied accessing defendant

Spikes’ privileged jail calls or having any involvement with the accessing of defendant

Spikes’ privileged jail calls. See Exhibit 4. Sergeant Foster provided an affidavit to the


1
 Two of the attachments (both titled Comprehensive Report) are not filed with this sur-reply as both
contain personal identifying information which requires such redactions as to render each page black.

                                                    3
Case 1:19-cr-00264-WJM Document 139 Filed 07/26/21 USDC Colorado Page 4 of 6




government with his sworn statement denying the defendants’ allegations. See Exhibit

5.

       D. This case is vastly different from Carter

7.     The defendants cite to United States v. Carter, 429 F.Supp.3d 788 (D.Kan. 2019)

(order vacated in part, 2020 WL 430739 (D.Kan. January 28, 2020), in support of their

motion. Importantly, in Carter, the government “possessed soundless video recordings

of attorney visitation rooms at [a detention facility], and possessed and distributed audio

recordings of telephone calls between several detainees and their counsel.” Id. at p. 798.

Furthermore, the government counsel in Carter was uncooperative with the court and a

special investigator appointed by the court to investigate the government’s actions. Id. at

799.

8.     Here, the government has never requested defendant Spikes’ privileged jail calls.

After it learned that it inadvertently received privileged jail calls, a filter team was put in

place, the prosecution team was excluded from any information contained on those calls,

and the calls were provided to defense counsel. At no time has the government requested

anyone, local or federal law enforcement or GEO employees, access or listen to

privileged jail calls.   Every time allegations have been raised that members of the

prosecution team were listening to defendant Spikes’ privileged jail calls, those members

were contacted and have consistently denied the defendants’ allegations, including now

in sworn statements provided to the Court. For months, the government sought to provide

defense counsel with the investigation conducted by GEO into the defendants’ allegations

and despite those efforts, was unable to obtain any additional information from GEO.


                                              4
Case 1:19-cr-00264-WJM Document 139 Filed 07/26/21 USDC Colorado Page 5 of 6




9.     The defendants acknowledge that they are not alleging the U.S. Attorney’s Office

possessed or accessed these calls, but maintain that local law enforcement accessed

defendant Spikes’ privileged calls. As detailed above, there is no evidence to support

these allegations, which have been consistently denied by the local law enforcement

involved in this prosecution.

                                    CONCLUSION

10.    The defendants’ reply raises new allegations but no evidence to support these

allegations.   The government has never accessed, requested, or possessed the

challenged privileged calls of defendant Spikes and the two officers specifically alleged

of wrongdoing in the defendants’ reply have denied the defendants’ allegations in sworn

statements.




                                            5
Case 1:19-cr-00264-WJM Document 139 Filed 07/26/21 USDC Colorado Page 6 of 6




                                     Respectfully submitted,

                                     MATTHEW T. KIRSCH
                                     Acting United States Attorney

                                     By: s/Celeste Rangel
                                     CELESTE RANGEL
                                     Assistant United States Attorney
                                     United States Attorney’s Office
                                     1801 California Street, Suite 1600
                                     Denver, CO 80202
                                     Telephone: (303) 454-0100
                                     Fax: (303) 454-0405
                                     E-mail:celeste.rangel@usdoj.gov
                                     Attorney for the government




                           CERTIFICATE OF SERVICE


      I hereby certify that July 26, 2021, I electronically filed SUR-REPLY TO
DEFENDANTS’ JOINT REPLY TO THE GOVERNMENT’S RESPONSE TO
DEFENDANTS’ JOINT MOTION FOR FED. R. CRIM. P.41(g) RETURN OF
INFORMATION & REQUEST FOR LEAVE TO FILE ANY RELATED MOTIONS OUT
OF TIME FOR GOOD CAUSE with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the parties on record.

                                     s/Celeste Rangel
                                     CELESTE RANGEL
                                     Assistant United States Attorney



                                        6
